Title: From George Washington to William Heath, 9 May 1789
From: Washington, George
To: Heath, William



Sir
United States May 9th 1789

The numerous congratulations which I have received from Public Bodies & respectable individuals since my appointment to my present station, are truly grateful, as they hold forth the strongest assurances of support to the Government as well as a warm attachment to myself. It is from the good dispositions of the people at large—from the influence of respectable characters—and from the patriotic co-operation of a wise and virtuous legislature, more than from any abilities of mine, that I can promise success to my administration. The kind interposition of Providence which has been so often manifested in the affairs of this Country, must naturally lead us to look up to that divine source for light and direction in this new and untried scene.
I thank you, Sir most sincerely for the good wishes and friendly gratulations contained in your letter of the 2nd of April, as well as for the offer which you make of your services if your country should require them.
There is, I beleive, no part of my administration in which I shall find myself more embarrassed than that of nominating persons to offices. The pretensions will be so numerous, and many of them so nearly equal that it will require no small degree of discernment and investigation to hit upon the right—I shall, however, in all events, have the consolation of reflecting that I entered upon my duty without the restriction of a single engagement—and, if I know myself, under no partial influences. I shall leave no means in my power unessayed to find out the most deserving and best quallified persons to fill the several departments which it falls to my lot to supply. With very great esteem & regard, I am Sir, Your Most Obedient Humble Servant
